DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in responsive to the preliminary amendment filed on 9/11/2020.  As directed by the Preliminary amendment, claims 1-14 were cancelled and claims 15-34 have been added. Thus, claims 15-34 are currently pending in this application.
Drawings
The drawings are objected to because:
Figs. 3-4 are not labeled appropriately, as they each contain multiple figures labeled with only a letter and without being preceded by the abbreviation “Fig.” (i.e. each figure requires its own full label, for example --Fig. 3A-- or --Fig. 4C--) (see MPEP 608.02(V)(u)(1)).  
Figs. 4A and 4C are shaded improperly (see MPEP 608.02(V)(m)) and do not have durable, clean lines (see MPEP 608.02(V)(l)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15, 19, 24, 28, and 32-33 are objected to because of the following informalities: 
In claim 15, the limitation “the interior space” in line 13 is suggested to read --an interior space-- in order to have proper antecedent basis.  
In claim 15, the limitation “the inner surface” in line 15 is suggested to read --an inner surface -- in order to have proper antecedent basis.  
In claim 19, the limitation “…of which section the inner surface of the cap, when completely closed, conforms…” in lines 2-3 is suggested to read --…of which the section, when the inner surface of the cap is completely closed, conforms…-- in order to be grammatically correct.
In claim 24, the limitation “the interior space” in line 13 is suggested to read --an interior space-- in order to have proper antecedent basis.  
In claim 24, the limitation “the inner surface” in line 15 is suggested to read --an inner surface -- in order to have proper antecedent basis.  
In claim 28, the limitation “…of which section the inner surface of the cap, when completely closed, conforms…” in lines 2-3 is suggested to read --…of which the section, when the inner surface of the cap is completely closed, conforms…-- in order to be grammatically correct.
In claim 32, the limitation “the volume” in line 1 is suggested to read --a volume-- in order to have proper antecedent basis.  
In claim 33, the limitation “the interior space” in line 14 is suggested to read --an interior space-- in order to have proper antecedent basis.  
In claim 33, the limitation “the inner surface” in line 16 is suggested to read --an inner surface -- in order to have proper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “in particular” in line 2 is confusing, as it is unclear what if the limitations following this phrase are required for the claimed invention. 
Regarding claim 19, the limitation “a second partial volume” in line 6 is confusing, as it is unclear whether this limitation is the same or different from the “at least one further partial volume” claimed in claim 15.
Regarding claim 21, the limitation “the opening” in line 1 is confusing, as there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the limitation “the closure pin has a variable volume” in lines 1-2 is confusing, as according to the Applicant’s Fig. 2 and specification page 12 lines 1-4 it is the residual volume of partial volume 110 which is being varied, not the closure pin volume itself. Moreover, it is unclear how or by what structure the closure pin volume is varied. 
Regarding claim 24, the limitation “and…and/or” in lines 25-27 is confusing, as it is unclear what limitations are required for the claimed invention. 
Regarding claim 27, the limitation “in particular” in line 2 is confusing, as it is unclear what if the limitations following this phrase are required for the claimed invention. 
Regarding claim 28, the limitation “a second partial volume” in line 6 is confusing, as it is unclear whether this limitation is the same or different from the “at least one further partial volume” claimed in claim 24.
Regarding claim 30, the limitation “the opening” in line 1 is confusing, as there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, the limitation “the closure pin has a variable volume” in lines 1-2 is confusing, as according to the Applicant’s Fig. 2 and specification page 12 lines 1-4 it is the residual volume of partial volume 110 which is being varied, not the closure pin volume itself. Moreover, it is unclear how or by what structure the closure pin volume is varied.
Regarding claim 33, the limitation “the medication reservoir” in line 9 is confusing, as there is insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “or…and…and/or” in lines 31-34 is confusing, as it is unclear what limitations are required for the claimed invention. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner et al. (US 2016/0193434 A1) in view of Warby (GB 2467758 A) and Hogan et al. (US 2012/0111970 A1).
Regarding claim 15, Gleixner discloses a nebulizer unit with a medication reservoir for use in a nebulizer (dosing system for an inhalation device which includes a filling chamber 1, overflow chamber 5, and nebulizing chamber 7 filled with liquid to be aerosolized) (Figs. 2A-14B; abstract; para. [0106]; paras. [0112-0113]), comprising: 
an aerosol generator for atomizing a medication liquid (vibrating mesh nebulizer 8) (Figs. 2A-14B; para. [0114]) having a supply side, which is in contact with the medication liquid present there (top side of mesh 8 contacts the liquid) (Figs. 2A-14B; para. [0114]), and a discharge side, at which a mist formed is emitted (bottom side of mesh 8 at which the droplets are formed from the nebulization) (Figs. 2A-14B; para. [0114]); 
a housing, which encloses the aerosol generator (head component 14 which encloses the mesh 8) (Figs. 2A-14B; para. [0085]); 
the medication reservoir integrated into the housing at the supply side of the aerosol generator (filling chamber 1/overflow chamber 5/nebulizing chamber 7 are located at the top of mesh 8 and are in the head 14) (Figs. 2A-14B; paras. [0112-0113]), the medication reservoir having an interior hollow volume, into which the medication liquid is introduced (filling chamber 1/overflow chamber 5/nebulizing chamber 7 have hollow space into which the liquid is introduced) (Figs. 2A-14B; para. [0101]; paras. [0111-0113]); 
and a cap, which tightly seals the reservoir (lid 9 with plunger 4; plunger 4 seals the filling chamber 1; lid 9 also closes the device such that liquid would be prevented from spilling out) (Figs. 2A-14B; paras. [0101]; para. [0133]), wherein: 
the cap includes a closure pin, which extends into the interior space of the reservoir (plunger 4 extends into filling chamber 1, as well as into overflow chamber 5/nebulizing chamber 7 in some embodiments) (Figs. 2A-14B); 
a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure (bottom of plunger 4 contacts lateral wall 42 to form a seal when the lid 9 is closed on the device) (Figs. 2A-14B; paras. [0101]; para. [0133]), by means of which the inner space of the reservoir is subdivided into a first partial volume, which is delimited at one side by the aerosol generator and on another side by an end surface or a partial surface of the closure pin (nebulizer chamber 7 and filling chamber 1 form a first reservoir volume with the end of plunger 4 on top and mesh 8 at the bottom) (Figs. 2A-14B; paras. [0101]; para. [0133]), as well as at least one further partial volume (overflow chamber 5 being the second reservoir which gets the excess liquid) (Figs. 2A-14B; paras. [0101]; para. [0133]); 
the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another  (bottom of plunger 4 contacts lateral wall 42 to form a seal when the lid 9 is closed on the device) (Figs. 2A-14B; paras. [0101]; para. [0133]); 
and -4-at least one of the two complementary partial surfaces of the closure pin and of the inner space of the reservoir having a rubber or silicone covering (plunger 4 and/or filling chamber 1 can be made of silicone or thermoplastic elastomers) (Figs. 2A-2C, 10A-10B; para. [0104]; para. [0141]).
Alternatively, if Gleixner is not seen as disclosing at least one of the two complementary partial surfaces of the closure pin and of the inner space of the reservoir having a rubber or silicone covering, Warby teaches an inhaler (Warby; abstract) wherein the complementary partial surface of the inner space of the reservoir has a silicone covering (internal surface in contact with medicinal formulation coated with silicone-containing material) (Warby; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device such that the complementary partial surface of the inner space of the reservoir has a silicone covering, as taught by Warby, for the purpose of reducing the deposition on the surfaces, thereby mitigating the problems of reduced efficiency (Warby; abstract).
Gleixner does not disclose the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side; the housing encloses the sealing ring and the retaining structure. 
However, Hogan teaches an aerosol generator (Hogan; abstract) wherein the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side (plate 1, piezo 2, and support washer 3 are retained between O-ring 28 on one side and O-ring 25 on the other side) (Hogan; Fig. 4; para. [0066]); the housing encloses the sealing ring and the retaining structure (upper housing 29 and lower clip 27 enclose the plate 1, piezo 2, support washer 3, and both O-rings 25, 28) (Hogan; Figs. 3-4; para. [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device such that the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side; the housing encloses the sealing ring and the retaining structure, as taught by Hogan, for the purpose of providing the Gleixner mesh 8 with a specific structure capable of provide comprehensive and uniform support and transmitting support forces from above closer to the circumference of the mesh or membrane (Hogan; para. [0083]).
Regarding claim 17, as best understood, the modified Gleixner teaches wherein the closure pin is cylindrical, and/or is hollow or solid (plunger 4 is cylindrical; plunger 4 can be solid or hollow) (Gleixner; Figs. 2A-14B; para. [0018]).
Regarding claim 18, as best understood, the modified Gleixner teaches wherein the closure pin comprises a rotationally symmetrical lower end (plunger 4 is cylindrical and so is rotationally symmetrical) (Gleixner; Figs. 2A-14B; para. [0018]).
Regarding claim 21, as best understood, the modified Gleixner teaches wherein the opening or the end surface of the closure pin is disposed relative to an axis of rotation of the cap, such that a rotation entirely or partly releases the opening (lid 9 can be a screw-on lid and can thus have an axis of rotation in the center about which the lid 9 can be rotated on and off the device; plunger 4 and the opening to nebulizer chamber 7 would be disposed along that axis; if the lid 9 is screwed off the device, the plunger 4 would no longer form a seal with wall 42 and thus the opening to nebulizer chamber 7 would be open) (Gleixner; Figs. 2A-14B; para. [0133]).
Regarding claim 22, as best understood, the modified Gleixner teaches wherein the closure pin has a variable volume (plunger 4 can have a variable insertion depth adjustable by a wheel; this change in plunger length can adjust the metered/residual volume of liquid) (Gleixner; Figs. 2A-14B; para. [0116]; para. [0133]).
Claim 15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Gallem et al. (US 2011/0146670 A1) in view of Babaev (WO 97/17933) and Warby.
Regarding claim 15, Gallem discloses a nebulizer unit with a medication reservoir for use in a nebulizer (atomizer for atomizing a medical fluid having a cylindrical portion 120 and tapered portion 121 for holding fluid F) (Fig. 8; abstract; para. [0058]), comprising: 
an aerosol generator for atomizing a medication liquid (membrane 37 and piezoelectric to nebulize the liquid) (Fig. 8; para. [0044]) having a supply side, which is in contact with the medication liquid present there (left side of membrane 37 which contacts the liquid F in tapered portion 121 in order to nebulize the liquid) (Fig. 8; para. [0044]), and a discharge side, at which a mist formed is emitted (right side of membrane 37 facing the connecting piece 32 through which the nebulized liquid travels) (Figs. 7-8; para. [0044]; para. [0047]) and which is retained between a sealing structure at the supply side and a retaining structure at the discharge side (membrane 37 is restrained between sealing lip 30 and resilient material 40/protrusions 36) (Figs. 4-5; para. [0045]); 
a housing, which encloses the aerosol generator, the sealing structure and the retaining structure (cylindrical part 15, 120, surrounding collar 27, second connection 31) (Figs. 4-5, 8); 
the medication reservoir integrated into the housing at the supply side of the aerosol generator (cylindrical portion 120 and tapered portion 121 for fluid F is to the left of membrane 3, and is integrated into the claimed housing) (Fig. 8; abstract; para. [0058]), the medication reservoir having an interior hollow volume, into which the medication liquid is introduced (the space in cylindrical portion 120 and tapered portion 121 has an inner hollow volume for holding fluid F) (Fig. 8; abstract; para. [0058]); 
and a cap, which tightly seals the reservoir (lid 18 sealingly engages with cylindrical portion 14) (Figs. 7-8; para. [0036]).
Gallem is silent on the sealing structure being a ring. 
However, in Gallem the sealing structure (i.e. sealing lip 30) is meant to form a seal around and against the membrane 37, which is circular or annular (Gallem; para. [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem sealing lip 30 to be circular, or ring-shaped, for the purpose of providing the sealing lip 30 with a specific shape which one of ordinary skill in the art could feasible expect to perform adequately, particularly as the ring-shape corresponds to the shape of membrane 37 being sealed by the sealing lip 30 around it.
Gallem does not disclose the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure, by means of which the inner space of the reservoir is subdivided into a first partial volume, which is delimited at one side by the aerosol generator and on another side by an end surface or a partial surface of the closure pin, as well as at least one further partial volume; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another.
However, Babaev teaches a device for spraying human tissue (Babaev; abstract) wherein the cap includes a closure pin, which extends into the interior space of the reservoir (top plate 50 with pin 39 extending into reservoir 38) (Babaev; Figs. 2-3; page 11, lines 25-28); a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure (end 54 of pin 39 corresponds to the portion of reservoir 38 around opening 63 such that, when top plate 50 fits on the reservoir 38, the device can be closed so as to prevent liquid from flowing down out of the opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15); the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another (device is closed to prevent liquid flowing down when the end 54 of pin 39 is adjacent to the portion of reservoir 38 around opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem device by substituting out the Fig. 8 Gallem lid 18, cylindrical part 120, and valve 123 for the Babaev mechanism with top plate 50, reservoir 38, and pin 39 such that the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another, as taught by Babaev, for the purpose of providing the device with a mechanism which allows a user to have more control over the volume of spray produced (Babaev; page 15, lines 21-29). 
With this modification, the modified Gallem device would thus teach by means of which the inner space of the reservoir is subdivided into a first partial volume, which is delimited at one side by the aerosol generator and on another side by an end surface or a partial surface of the closure pin (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15), as well as at least one further partial volume (the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Gallem is silent on -4-at least one of the two complementary partial surfaces of the closure pin and of the inner space of the reservoir having a rubber or silicone covering.
However, Warby teaches an inhaler (Warby; abstract) wherein the complementary partial surface of the inner space of the reservoir has a silicone covering (internal surface in contact with medicinal formulation coated with silicone-containing material) (Warby; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gallem device such that the complementary partial surface of the inner space of the reservoir has a silicone covering, as taught by Warby, for the purpose of reducing the deposition on the surfaces, thereby mitigating the problems of reduced efficiency (Warby; abstract).
Regarding claim 17, the modified Gallem teaches wherein the closure pin is cylindrical and solid (pin 39 is a solid cylinder) (Babaev; Fig. 2).
Regarding claim 18, as best understood, the modified Gallem teaches wherein the closure pin comprises a rotationally symmetrical, in particular a conical or truncated-conical lower end (end 54 of pin 39 is a truncated-conical shape) (Babaev; Fig. 2).
Regarding claim 19, as best understood, the modified Gallem teaches wherein the inner space of the reservoir contains a section that is complementary to at least a portion of the tip of the closure pin (opening 63 is complementary to the end 54 of pin 39) (Babaev; Fig. 2), of which section the inner surface of the cap, when completely closed, conforms in a form-fitting manner circumferentially to the tip of the closure pin (when the device including top plate 50 is closed, the opening 63 conforms and fits around the end 54 of pin 39) (Babaev; Fig. 2; page 13 lines 6-15), and thus achieves an at least almost complete spatial separation of the first partial volume, which is closed off at one side by the aerosol generator, from a second partial volume (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54, is separated from the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120, by the Babaev closed pin 39) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Regarding claim 20, the modified Gallem teaches wherein in the interior space of the reservoir, an essentially planar stepped surface is present (planer stepped surfaces inside the bottom of reservoir 38 around the opening 63) (Babaev; Fig. 2), which has an opening to a partial volume that is delimited at a different side from the aerosol generator (in the modified Gallem device, the Babaev opening 63 leads to a Babaev top reservoir 38, which is on the opposite side of the Gallem membrane 37) (Gallem, Fig. 8; Babaev, Fig. 2), and the closure pin has an end surface that is larger than the opening in the stepped surface and covers and seals the latter when closed (Babaev pin 39 end 54 is larger than the opening 63 which it covers, and closes the Babaev reservoir 38 such that liquid cannot flow down when the device is closed) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Babaev and Warby as applied to claim 15 above, and further in view of Rangwala (US 4,462,436).
Regarding claim 16, the modified Gallem teaches the invention as previously claimed, but does not teach wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them.
However, Rangwala teaches a filler valve assembly (Rangwala; abstract) wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them (capillary action seal; narrow annular space exists between adjacent surfaces of a valve and opening when closed, but due to surface tension of the liquid, the liquid is retained without leakage) (Rangwala; Fig. 1; col. 2, lines 27-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gallem device such that wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them, as taught by Rangwala, for the purpose of providing the device with an alternative sealing mechanism which one of ordinary skill in the art would feasible recognize as being able to function just as well as the Babaev sealing mechanism, and which would help to prevent the wearing of the Babaev pin 39 end 54 surface and reservoir 38 surface around opening 63 as these surfaces would no longer have to physically touch each other when the device is closed. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Warby and Hogan as applied to claim 22 above, and further in view of Yamano (US 4,781,308).
Regarding claim 23, the modified Gleixner teaches the invention as previously claimed, but does not teach wherein the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap.
However, Gleixner does teach the plunger 4 can have a variable insertion depth adjustable by a wheel, which thereby allows for the metered liquid to be adjusted by moving the plunger up or down in the chamber (i.e. the volume of the closure pin is variable with this mechanism) (Gleixner; Figs. 2A-14B; para. [0116]; para. [0133]). However, other than reciting a wheel, Gleixner is silent as to how exactly this mechanism would work. Yamano teaches a device for dispersing product (Yamano; abstract) wherein the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap (member 24 has a nut member 22 that guides threaded screw 21, allowing for rotation of the screw 21; the rotation of screw 21 controls vertical movement of plate 18, and thus the height H and the volume of chamber 19) (Yamano; Fig. 2; col. 2, lines 39-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device plunger and wheel such that the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap, as taught by Yamano, for the purpose of providing the Gleixner device with a more specific rotation mechanism capable of changing the height of a structure in a reservoir to change the volume of the reservoir which one of ordinary skill in the art could reasonably expect to function similarly to the Gleixner reference. 
Claims 24, 26-27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Hogan and Collins (US 1,398,316).
Regarding claim 24, as best understood, Gleixner discloses a nebulizer unit with a medication reservoir for use in a nebulizer  (dosing system for an inhalation device which includes a filling chamber 1, overflow chamber 5, and nebulizing chamber 7 filled with liquid to be aerosolized) (Figs. 2A-14B; abstract; para. [0106]; paras. [0112-0113]), comprising: 
an aerosol generator for atomizing a medication liquid (vibrating mesh nebulizer 8) (Figs. 2A-14B; para. [0114]) having a supply side, which is in contact with the medication liquid present there (top side of mesh 8 contacts the liquid) (Figs. 2A-14B; para. [0114]), and a discharge side, at which a mist formed is emitted  (bottom side of mesh 8 at which the droplets are formed from the nebulization) (Figs. 2A-14B; para. [0114]), a housing, which encloses the aerosol generator  (head component 14 which encloses the mesh 8) (Figs. 2A-14B; para. [0085]); 
the medication reservoir being integrated into the housing at the supply side of the aerosol generator (filling chamber 1/overflow chamber 5/nebulizing chamber 7 are located at the top of mesh 8 and are in the head 14) (Figs. 2A-14B; paras. [0112-0113]), the medication reservoir having an interior hollow volume, into which the medication liquid is introduced (filling chamber 1/overflow chamber 5/nebulizing chamber 7 have hollow space into which the liquid is introduced) (Figs. 2A-14B; para. [0101]; paras. [0111-0113]); 
and a cap, which tightly seals the reservoir  (lid 9 with plunger 4; plunger 4 seals the filling chamber 1; lid 9 also closes the device such that liquid would be prevented from spilling out) (Figs. 2A-14B; paras. [0101]; para. [0133]), wherein: 
the cap includes a closure pin, which extends into the interior space of the reservoir (plunger 4 extends into filling chamber 1, as well as into overflow chamber 5/nebulizing chamber 7 in some embodiments) (Figs. 2A-14B); 
a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure  (bottom of plunger 4 contacts lateral wall 42 to form a seal when the lid 9 is closed on the device) (Figs. 2A-14B; paras. [0101]; para. [0133]), by means of which the inner space of the reservoir is subdivided into a first partial volume, which is -6- delimited at one side by the aerosol generator and on another side by an end face or a partial face of the closure pin (nebulizer chamber 7 and filling chamber 1 form a first reservoir volume with the end of plunger 4 on top and mesh 8 at the bottom) (Figs. 2A-14B; paras. [0101]; para. [0133]), as well as at least one further partial volume (overflow chamber 5 being the second reservoir which gets the excess liquid) (Figs. 2A-14B; paras. [0101]; para. [0133]); 
the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or pressed against one another (bottom of plunger 4 contacts lateral wall 42 to form a seal when the lid 9 is closed on the device) (Figs. 2A-14B; paras. [0101]; para. [0133]); 
and the closure pin being made entirely of silicone (plunger 4 and/or filling chamber 1 can be made of silicone or thermoplastic elastomers) (Figs. 2A-2C, 10A-10B; para. [0104]; para. [0141]).
Gleixner does not disclose the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side; the housing encloses the sealing ring and the retaining structure. 
However, Hogan teaches an aerosol generator (Hogan; abstract) wherein the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side (plate 1, piezo 2, and support washer 3 are retained between O-ring 28 on one side and O-ring 25 on the other side) (Hogan; Fig. 4; para. [0066]); the housing encloses the sealing ring and the retaining structure (upper housing 29 and lower clip 27 enclose the plate 1, piezo 2, support washer 3, and both O-rings 25, 28) (Hogan; Figs. 3-4; para. [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device such that the aerosol generator is retained between a sealing ring at the supply side and a retaining structure at the discharge side; the housing encloses the sealing ring and the retaining structure, as taught by Hogan, for the purpose of providing the Gleixner mesh 8 with a specific structure capable of provide comprehensive and uniform support and transmitting support forces from above closer to the circumference of the mesh or membrane (Hogan; para. [0083]).
Gleixner does not disclose a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction.
However, Collins teaches a flexible cylindrical pin (rubber dust cap and sleeve; as they are made of rubber, they would be flexible) (Collins; Figs. 1-2; page 1 lines 10-11) including a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction (annular ribs 7 and longitudinal ribs 8 act as reinforcing means to strengthen the device) (Collins; Fig. 2; page 2, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device to include a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction, as taught by Collins, for the purpose of  reinforcing and strengthening a flexible cylindrical structure (Collins; Fig. 2; page 2, lines 15-20).
Regarding claim 26, the modified Gleixner teaches wherein the closure pin is cylindrical, and/or is hollow or solid (plunger 4 is cylindrical; plunger 4 can be solid or hollow) (Gleixner; Figs. 2A-14B).
Regarding claim 27, as best understood, the modified Gleixner teaches wherein the closure pin comprises a rotationally symmetrical lower end (plunger 4 is cylindrical and so is rotationally symmetrical) (Gleixner; Figs. 2A-14B; para. [0018]).
Regarding claim 30, as best understood, the modified Gleixner teaches wherein the opening or the end surface of the closure pin is disposed relative to an axis of rotation of the cap, such that a rotation entirely or partly releases the opening (lid 9 can be a screw-on lid and can thus have an axis of rotation in the center about which the lid 9 can be rotated on and off the device; plunger 4 and the opening to nebulizer chamber 7 would be disposed along that axis; if the lid 9 is screwed off the device, the plunger 4 would no longer form a seal with wall 42 and thus the opening to nebulizer chamber 7 would be open) (Gleixner; Figs. 2A-14B; para. [0133]).
Regarding claim 31, as best understood, the modified Gleixner teaches wherein the closure pin has a variable volume (plunger 4 can have a variable insertion depth adjustable by a wheel; this change in plunger length can adjust the metered/residual volume of liquid) (Gleixner; Figs. 2A-14B; para. [0116]; para. [0133]).
Claims 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Babaev, Gleixner, and Collins.
Regarding claim 24, as best understood, Gallem discloses a nebulizer unit with a medication reservoir for use in a nebulizer (atomizer for atomizing a medical fluid having a cylindrical portion 120 and tapered portion 121 for holding fluid F) (Fig. 8; abstract; para. [0058]), comprising: 
an aerosol generator for atomizing a medication liquid (membrane 37 and piezoelectric to nebulize the liquid) (Fig. 8; para. [0044]) having a supply side, which is in contact with the medication liquid present there (left side of membrane 37 which contacts the liquid F in tapered portion 121 in order to nebulize the liquid) (Fig. 8; para. [0044]), and a discharge side, at which a mist formed is emitted (right side of membrane 37 facing the connecting piece 32 through which the nebulized liquid travels) (Figs. 7-8; para. [0044]; para. [0047]) and which is retained between a sealing structure at the supply side and a retaining structure at the discharge side (membrane 37 is restrained between sealing lip 30 and resilient material 40/protrusions 36) (Figs. 4-5; para. [0045]), 
a housing, which encloses the aerosol generator, the sealing structure and the retaining structure (cylindrical part 15, 120, surrounding collar 27, second connection 31) (Figs. 4-5, 8); 
the medication reservoir being integrated into the housing at the supply side of the aerosol generator (cylindrical portion 120 and tapered portion 121 for fluid F is to the left of membrane 3, and is integrated into the claimed housing) (Fig. 8; abstract; para. [0058]), the medication reservoir having an interior hollow volume, into which the medication liquid is introduced (the space in cylindrical portion 120 and tapered portion 121 has an inner hollow volume for holding fluid F) (Fig. 8; abstract; para. [0058]); 
and a cap, which tightly seals the reservoir (lid 18 sealingly engages with cylindrical portion 14) (Figs. 7-8; para. [0036]).
Gallem is silent on the sealing structure being a ring. 
However, in Gallem the sealing structure (i.e. sealing lip 30) is meant to form a seal around and against the membrane 37, which is circular or annular (Gallem; para. [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem sealing lip 30 to be circular, or ring-shaped, for the purpose of providing the sealing lip 30 with a specific shape which one of ordinary skill in the art could feasible expect to perform adequately, particularly as the ring-shape corresponds to the shape of membrane 37 being sealed by the sealing lip 30 around it.
Gallem does not disclose the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure, by means of which the inner space of the reservoir is subdivided into a first partial volume, which is -6- delimited at one side by the aerosol generator and on another side by an end face or a partial face of the closure pin, as well as at least one further partial volume; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or pressed against one another.
However, Babaev teaches a device for spraying human tissue (Babaev; abstract) wherein the cap includes a closure pin, which extends into the interior space of the reservoir (top plate 50 with pin 39 extending into reservoir 38) (Babaev; Figs. 2-3; page 11, lines 25-28); a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure (end 54 of pin 39 corresponds to the portion of reservoir 38 around opening 63 such that, when top plate 50 fits on the reservoir 38, the device can be closed so as to prevent liquid from flowing down out of the opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15); the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or pressed against one another (device is closed to prevent liquid flowing down when the end 54 of pin 39 is adjacent to the portion of reservoir 38 around opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem device by substituting out the Fig. 8 Gallem lid 18, cylindrical part 120, and valve 123 for the Babaev mechanism with top plate 50, reservoir 38, and pin 39 such that the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another, as taught by Babaev, for the purpose of providing the device with a mechanism which allows a user to have more control over the volume of spray produced (Babaev; page 15, lines 21-29). 
With this modification, the modified Gallem device would thus teach by means of which the inner space of the reservoir is subdivided into a first partial volume, which is -6-delimited at one side by the aerosol generator and on another side by an end face or a partial face of the closure pin (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15), as well as at least one further partial volume (the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Gallem does not disclose the closure pin being made entirely of silicone and, as a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction.
However, Gleixner teaches a dosing system for an inhalation device (Gleixner; abstract) wherein the closure pin being made entirely of silicone (plunger 4 can be made of silicone and would thereby be flexible) (Gleixner; Figs. 2A-2B, 10A-B; para. [0104]; para. [0141]). Furthermore, Collins teaches a flexible cylindrical pin (rubber dust cap and sleeve; as they are made of rubber, they would be flexible) (Collins; Figs. 1-2; page 1 lines 10-11) including a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction (annular ribs 7 and longitudinal ribs 8 act as reinforcing means to strengthen the device) (Collins; Fig. 2; page 2, lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gallem device such that the closure pin is made entirely of silicone, as taught by Gleixner, for the purpose of providing this structure with a certain degree of flexibility (Gleixner; para. [0104]), as well as for providing a means for improving the seal between the two complementary surfaces against each other when closed as silicon is known as a sealing material. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the closure pin to have a stiffening feature, comprising stiffening ribs running in a longitudinal direction of the closure pin and/or as shape-retaining feature, comprising shape-retaining rings running transverse to the longitudinal direction, as taught by Collins, for the purpose of  reinforcing and strengthening a flexible cylindrical structure (Collins; Fig. 2; page 2, lines 15-20).
Regarding claim 26, the modified Gallem teaches wherein the closure pin is cylindrical, and/or is hollow or solid  (pin 39 is a solid cylinder) (Babaev; Fig. 2).
Regarding claim 27, as best understood, the modified Gallem teaches wherein the closure pin comprises a rotationally symmetrical, in particular a conical or truncated-conical lower end (end 54 of pin 39 is a truncated-conical shape) (Babaev; Fig. 2).
Regarding claim 28, as best understood, the modified Gallem teaches wherein the inner space of the reservoir contains a section that is complementary to at least a portion of the tip of the closure pin (opening 63 is complementary to the end 54 of pin 39) (Babaev; Fig. 2), of which section the inner surface of the cap, when completely closed, conforms in a form-fitting manner circumferentially to the tip of the closure pin (when the device including top plate 50 is closed, the opening 63 conforms and fits around the end 54 of pin 39) (Babaev; Fig. 2; page 13 lines 6-15), and thus achieves an at least almost complete spatial separation of the first partial volume, which is closed off at one side by the aerosol generator, from a second partial volume (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54, is separated from the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120, by the Babaev closed pin 39) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Regarding claim 29, the modified Gallem teaches wherein in the interior space of the reservoir, an essentially planar stepped surface is present (planer stepped surfaces inside the bottom of reservoir 38 around the opening 63) (Babaev; Fig. 2), which has an opening to a partial volume that is delimited at a different side from the aerosol generator (in the modified Gallem device, the Babaev opening 63 leads to a Babaev top reservoir 38, which is on the opposite side of the Gallem membrane 37) (Gallem, Fig. 8; Babaev, Fig. 2), and the closure pin has an end surface that is larger than the opening in the stepped surface and covers and seals the latter when closed (Babaev pin 39 end 54 is larger than the opening 63 which it covers, and closes the Babaev reservoir 38 such that liquid cannot flow down when the device is closed) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of  Babaev, Gleixner, and Collins as applied to claim 24 above, and further in view of Rangwala.
Regarding claim 25, the modified Gallem teaches the invention as previously claimed, but does not teach wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them.
However, Rangwala teaches a filler valve assembly (Rangwala; abstract) wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them (capillary action seal; narrow annular space exists between adjacent surfaces of a valve and opening when closed, but due to surface tension of the liquid, the liquid is retained without leakage) (Rangwala; Fig. 1; col. 2, lines 27-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gallem device such that wherein the complementary partial surfaces of the closure pin and of the reservoir are not in contact with one another even when the cap is firmly closed, but a narrow gap remains open between them, as taught by Rangwala, for the purpose of providing the device with an alternative sealing mechanism which one of ordinary skill in the art would feasible recognize as being able to function just as well as the Babaev sealing mechanism, and which would help to prevent the wearing of the Babaev pin 39 end 54 surface and reservoir 38 surface around opening 63 as these surfaces would no longer have to physically touch each other when the device is closed. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gleixner in view of Hogan and Collins as applied to claim 30 above, and further in view of Yamano.
Regarding claim 32, the modified Gleixner teaches the invention as previously claimed, but does not teach wherein the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap.
However, Gleixner does teach the plunger 4 can have a variable insertion depth adjustable by a wheel, which thereby allows for the metered liquid to be adjusted by moving the plunger up or down in the chamber (i.e. the volume of the closure pin is variable with this mechanism) (Gleixner; Figs. 2A-14B; para. [0116]; para. [0133]). However, other than reciting a wheel, Gleixner is silent as to how exactly this mechanism would work. Yamano teaches a device for dispersing product (Yamano; abstract) wherein the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap (member 24 has a nut member 22 that guides threaded screw 21, allowing for rotation of the screw 21; the rotation of screw 21 controls vertical movement of plate 18, and thus the height H and the volume of chamber 19) (Yamano; Fig. 2; col. 2, lines 39-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gleixner device plunger and wheel such that the volume of the closure pin is variable by means of a bolt that is guided in a thread in the cap, as taught by Yamano, for the purpose of providing the Gleixner device with a more specific rotation mechanism capable of changing the height of a structure in a reservoir to change the volume of the reservoir which one of ordinary skill in the art could reasonably expect to function similarly to the Gleixner reference. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Kribs (US 2014/0283946 A1), Babaev, Warby, and Fink et al. (US 2007/0267010 A1).
Regarding claim 33, as best understood, Gallem discloses a method of using a nebulizer unit for use in a nebulizer (cylindrical portion 15, 120, tapered portion 121, fluid F, membrane 37, piezoelectric, surrounding collar 27, second connection 31, and lid 18 are all used in an atomizer 3) (Figs. 4-8; abstract; para. [0044]), the nebulizer unit comprising: 
an aerosol generator for atomizing a medication liquid (membrane 37 and piezoelectric to nebulize the liquid) (Fig. 8; para. [0044]) having a supply side, which is in contact with the medication liquid present there (left side of membrane 37 which contacts the liquid F in tapered portion 121 in order to nebulize the liquid) (Fig. 8; para. [0044]), and a discharge side, at which a mist formed is emitted (right side of membrane 37 facing the connecting piece 32 through which the nebulized liquid travels) (Figs. 7-8; para. [0044]; para. [0047]) and which is retained between a sealing structure at the supply side and a retaining structure at the discharge side (membrane 37 is restrained between sealing lip 30 and resilient material 40/protrusions 36) (Figs. 4-5; para. [0045]);
a housing, which encloses the aerosol generator, the sealing ring and the retaining structure (cylindrical part 15, 120, surrounding collar 27, second connection 31) (Figs. 4-5, 8); 
the medication reservoir integrated into the housing at the supply side of the aerosol generator (cylindrical portion 120 and tapered portion 121 for fluid F is to the left of membrane 3, and is integrated into the claimed housing) (Fig. 8; abstract; para. [0058]), the medication reservoir having an interior hollow volume, into which the medication liquid is introduced (the space in cylindrical portion 120 and tapered portion 121 has an inner hollow volume for holding fluid F) (Fig. 8; abstract; para. [0058]); 
and a cap, which tightly seals the reservoir (lid 18 sealingly engages with cylindrical portion 14) (Figs. 7-8; para. [0036]), -8-wherein: 
the method comprising: 
completely filling the reservoir with a medication solution from a transport container (fluid container of the nebulizer is filled with fluid; the medical fluid F filling the nebulizer must first come from some sort of outside container) (Fig. 8; para. [0014]);
fastening the cap to the reservoir (lid 18 screwed onto cylindrical portion 120) (Fig. 8; para. [0036]), wherein only a desired dose of medication is provided for inhalation (valve allows for the fluid to flow gradually or all at once into fluid chamber 24, and either the whole amount or the gradual amount may be a desired dose; fluid is nebulized for inhalation) (Fig. 8; para. [0021]; para. [0055]); 
connecting a control unit (control and power supply connected to nebulizing device) (para. [0045]); 
and inhaling until the medication solution is consumed (user inhales the nebulized liquid, thereby consuming the nebulized liquid) (Fig. 8; para. [0021]; para. [0055]).
Alternatively, if the Gallem method is not seen as teaching a transport container, Kribs teaches a method for fluid to flow from a container into a liquid reservoir (Kribs; abstract)  wherein the method includes completely filling the reservoir with a medication solution from a transport container (liquid reservoir 200 filled with liquid by dispenser 100) (Kribs; Figs. 5A-6B; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem method to include completely filling the reservoir with a medication solution from a transport container, as taught by Kribs, for the purpose of ensuring there is a structure for transferring fluid which can provide a seal with the reservoir, thereby helping to minimize potential leakage and loss of liquid (Kribs; para. [0033]).
Gallem is silent on the sealing structure being a ring. 
However, in Gallem the sealing structure (i.e. sealing lip 30) is meant to form a seal around and against the membrane 37, which is circular or annular (Gallem; para. [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem sealing lip 30 to be circular, or ring-shaped, for the purpose of providing the sealing lip 30 with a specific shape which one of ordinary skill in the art could feasible expect to perform adequately, particularly as the ring-shape corresponds to the shape of membrane 37 being sealed by the sealing lip 30 around it.
Gallem does not disclose the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure, by means of which the inner space of the reservoir is subdivided into a first partial volume, which is -6- delimited at one side by the aerosol generator and on another side by an end face or a partial face of the closure pin, as well as at least one further partial volume; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or pressed against one another.
However, Babaev teaches a device for spraying human tissue (Babaev; abstract) wherein the cap includes a closure pin, which extends into the interior space of the reservoir (top plate 50 with pin 39 extending into reservoir 38) (Babaev; Figs. 2-3; page 11, lines 25-28); a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure (end 54 of pin 39 corresponds to the portion of reservoir 38 around opening 63 such that, when top plate 50 fits on the reservoir 38, the device can be closed so as to prevent liquid from flowing down out of the opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15); the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or pressed against one another (device is closed to prevent liquid flowing down when the end 54 of pin 39 is adjacent to the portion of reservoir 38 around opening 63) (Babaev; Figs. 2-3; page 13, lines 6-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem method by substituting out the Fig. 8 Gallem lid 18, cylindrical part 120, and valve 123 for the Babaev mechanism with top plate 50, reservoir 38, and pin 39 such that the cap includes a closure pin, which extends into the interior space of the reservoir; a portion of the surface of the closure pin and a portion of the inner surface of the reservoir being formed complementary to one another and, when the cap is firmly fitted, form a liquid-tight closure; the liquid-tight closure being formed by the complementary partial surfaces being close to one another, one on top of the other, or are pressed against one another, as taught by Babaev, for the purpose of providing the device with a mechanism which allows a user to have more control over the volume of spray produced (Babaev; page 15, lines 21-29). 
With this modification, the modified Gallem method would thus teach by means of which the inner space of the reservoir is subdivided into a first partial volume, which is -6-delimited at one side by the aerosol generator and on another side by an end face or a partial face of the closure pin (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15), as well as at least one further partial volume (the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15).
Gallem does not disclose wherein at least one of the two complementary partial surfaces of the closure pin and of the inner space of the reservoir having a rubber or silicone covering.
However, Warby teaches an inhaler (Warby; abstract) wherein the complementary partial surface of the inner space of the reservoir has a silicone covering (internal surface in contact with medicinal formulation coated with silicone-containing material) (Warby; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gallem method such that the complementary partial surface of the inner space of the reservoir has a silicone covering, as taught by Warby, for the purpose of reducing the deposition on the surfaces, thereby mitigating the problems of reduced efficiency (Warby; abstract).
Gallem is silent on connecting a mouthpiece.
However, Fink teaches a method of treating a patient including delivering a dose of aerosolized medicament (Fink; abstract) which includes connecting a mouthpiece 452 (Fink; Fig. 4a; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem method  to include connecting a mouthpiece, as taught by Fink, for the purpose of providing the device with a structure capable of sealingly engaging the lips of the patient (Finks; para. [0105]), thereby helping to ensure the patient receives the full dose of aerosolized liquid.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Kribs, Babaev, Warby, and Fink as applied to claim 33 above, and further in view of Wharton et al. (US 2007/0119450 A1).
Regarding claim 34, the modified Gallem teaches the invention as previously claimed, including further comprising: metering out a second medication dose by taking off the cap partially (in Gallem, the tapered portion 121 is filled up all with fluid at once or gradually from the cylindrical portion 120; in Babaev, the pin 39, which is part of the cap, is lifted up/partially taken off of the device so that liquid can flow down out of the reservoir 38; thus, the modified Gallem would have the Babaev pin 39 lifted up when refilling the Gallem tapered portion 121 with another dose of fluid) (Gallem, Fig. 8, para. [0055]; Babaev, Figs. 2-3, page 13 lines 6-15, page 15 lines 21-29), wherein the medication liquid present in the second partial volume flows into the first partial volume (in the modified Gallem, fluid would flow down from Babaev reservoir 38 into Gallem tapered portion 121) (Gallem, Fig. 8, para. [0055]; Babaev, Figs. 2-3, page 13 lines 6-15, page 15 lines 21-29); forming a separation of the two partial volumes using the cap (the space in Gallem tapered portion 121, which would be between the Gallem membrane 37 and the Babaev pin 39 end 54, is separated from the space in Babaev top reservoir 38, which has been substituted in for the Gallem cylindrical portion 120, by the Babaev closed pin 39) (Gallem, Fig. 8; Babaev, Figs. 2-3, page 13 lines 6-15); and inhaling the medication liquid in the first partial volume (user inhales the nebulized liquid from Gallem tapered portion 121) (Gallem; Fig. 8; para. [0021]; para. [0055]), but does not teach wherein the medication liquid present in the second partial volume flows into the first partial volume until the latter is completely filled.
However, Wharton teaches a medication holder (Wharton; abstract) wherein the medication present in the second partial volume flows into the first partial volume until the latter is completely filled (reservoir 71 refills reservoir 72, which contains one dose; reservoir 71 has more medication than reservoir 72 and can thus refill reservoir 72 completely) (Wharton; Fig. 8; para. [0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallem method such that the medication present in the second partial volume flows into the first partial volume until the latter is completely filled, as taught by Wharton, for the purpose of ensuring a full single dose is administered to the patient from the first partial volume, thereby helping to ensure a patient is properly medicated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0147326 A1 by Goodwin et al. is considered to be relevant as it discloses a dosing system with a filling chamber, plunger, and reservoir chamber.
US 2009/0293868 A1 by Hetzer et al. is considered to be relevant as it discloses a inhalation device where a top reservoir fills a lower reservoir which nebulizes the liquid. 
US 6,321,747 B1 by Dmitrovie et al. is considered to be relevant as it discloses a inhalation device where rotation is used to fill a bottom reservoir with a dose to be inhaled from a larger top reservoir. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785